DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication field on 10/22/2021.
The substitute title of the invention filed on 10/22/2021 has been approved.
Claims 1-20 are pending and allowed in this action. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie R. Cristiano (Reg. No. 70,405) on 11/30/2021.
The application has been amended as follows: 
In 2, on line 1, change “A method” into --- the method ---.
	In 3, on line 1, change “A method” into --- the method ---.
	In 4, on line 1, change “A method” into --- the method ---.
	In 5, on line 1, change “A method” into --- the method ---.
	In 6, on line 1, change “A method” into --- the method ---.

	In 8, on line 1, change “A method” into --- the method ---.
	In 9, on line 1, change “A method” into --- the method ---.
	In 10, on line 1, change “A method” into --- the method ---.
	In 11, on line 1, change “A method” into --- the method ---.
	In 13, on line 1, change “An apparatus” into --- the apparatus ---.
	In 14, on line 1, change “An apparatus” into --- the apparatus ---.
	In 15, on line 1, change “An apparatus” into --- the apparatus ---.
	In 16, on line 1, change “An apparatus” into --- the apparatus ---.
	In 17, on line 1, change “An apparatus” into --- the apparatus ---.
	In 19, on line 1, change “An apparatus” into --- the apparatus ---.
	In 20, on line 1, change “An apparatus” into --- the apparatus ---.
	In claim 9, on line 1, change “the UCMF” into --- a user equipment capabilities management function (UCMF) ---.
	In claim 11, on line 6, change “the UCMF” into --- a user equipment capabilities management function (UCMF) ---.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is clear from the prosecution history (see Office Action dated 07/22/2021).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        11/30/2021